DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3-5, 7-8, 21, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gruber et al. (US 10,723,434).
In re. claim 21, Gruber teaches a system comprising: plural airfoils (4) (fig. 1) operably coupled with a rotatable member of an aircraft engine system (shaft of turbojet (1)), the rotatable member configured to rotate about an axial centerline (X) of the aircraft engine system (fig. 1); and a feature (34) disposed at one or more exterior locations of an aircraft body (attachment pylon (3)), the feature shaped to alter a flow of air between the aircraft body and the airfoils such that the air is configured to flow between the feature and the airfoils (fig. 1), wherein altering the flow of air also 
In re. claim 3, Gruber teaches the system of claim 21, wherein the feature is configured to dilate the flow of air between the aircraft body and the airfoils (depicted location provides the recited configuration).  
In re. claim 4, Gruber teaches the system of claim 21, wherein altering the flow of air reduces the noise level that is generated by the aircraft engine system during one or more of cruising, climbing, or descending of an aircraft system relative to the aircraft body not including the feature (depicted during all stages of flight).  
In re. claim 5, Gruber teaches the system of claim 21, wherein reducing the local angle of attack of the airfoils reduces a variable angle of attack distortion on the airfoils relative to the aircraft body not including the feature (as the optional variable angle of attack feature is not applicable to the chosen noise level embodiment of claim 21).  
In re. claim 7, Gruber teaches the system of claim 21, wherein the one or more contours are configured to dynamically change during one or more of cruising, climbing, take-off, landing, or descending of an aircraft system, wherein the one or more contours are configured to have a first shape during one or more of cruising, climbing, take-off, landing, or descending, and are configured to have a different, second shape during another of the one or more of cruising, climbing, take-off, landing, or descending (as the optional contour is not applicable to the chosen depression embodiment of claim 21).  

In re. claim 23, Gruber teaches the system of claim 21, wherein the one or more contours are configured to constrict or dilate the flow of air between the aircraft body and the airfoils (equivalent structure provides equivalent function).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 16-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of Sturmer (US 2011/0277447).
In re. claim 22, Gruber teaches a system comprising: airfoils (4) operably coupled with a rotatable member of an aircraft engine system (shaft of turbojet (1)), the rotatable member configured to rotate about an axial centerline (X) of the aircraft engine system (fig. 1); and a feature (34) disposed at one or more exterior locations of an aircraft body based on the local load and the local angle of attack (attachment pylon (3)), the feature shaped to alter a flow of air between the aircraft body and the airfoils such that the air is configured to flow between the feature and the airfoils (fig. 1), wherein altering the flow of air also reduces a noise level that is generated by the aircraft engine system as the rotatable member rotates about the axial centerline of the aircraft engine system relative to the aircraft body not including the feature (col. 4, ln. 11-17), wherein the 
Gruber fails to disclose one or more processors configured to determine a local load on plural airfoils, wherein the one or more processors are also configured to determine a local angle of attack of the airfoils as air flows around the airfoils and the rotatable member rotates about the axial centerline of the aircraft engine system.
Sturmer teaches one or more processors (controller (13)) configured to determine a local load on plural airfoils (varies rotor blade pitch based on load plot of fig. 3) (para [0033]), wherein the one or more processors are also configured to determine a local angle of attack of the airfoils as air flows around the airfoils and the rotatable member rotates about the axial centerline of the aircraft engine system (varies rotor blade pitch based on load plot of fig. 3) (para [0033]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Gruber to include the teachings of Sturmer to have the recited processor, since Gruber discloses an open rotor system utilized in the invention and doing so reduces or even completely removes unsteady loads on the rotor blades and resulting excitations of air-borne and solid-borne noise.
In re. claim 11, Gruber as modified by Sturmer (see Gruber) teach the system of claim 22, wherein the feature is configured to dilate the flow of air between the aircraft body and the airfoils (depicted location provides the recited configuration).  
In re. claim 12, Gruber as modified by Sturmer (see Gruber) teach the system of claim 22, wherein altering the flow reduces a noise level that is generated by the aircraft engine system during one or more of cruising, climbing, or descending of an aircraft system relative to the aircraft body not including the feature (depicted during all stages of flight).  

In re. claim 14, Gruber as modified by Sturmer (see Gruber) teach the system of claim 22, wherein reducing the local angle of attack of the airfoils reduces a variable angle of attack distortion on the airfoils relative to the aircraft body not including the feature (as the optional variable angle of attack feature is not applicable to the chosen noise level embodiment of claim 22).  
In re. claim 16, Gruber as modified by Sturmer (see Gruber) teach the system of claim 22, wherein the one or more contours are configured to dilate the flow of air between the aircraft body and the airfoils (depicted location provides the recited configuration).   
In re. claim 17, Gruber as modified by Sturmer (see Gruber) teach the system of claim 22, wherein the one or more contours are configured to dynamically change during one or more of cruising, climbing, take-off, landing, or descending of an aircraft system, wherein the one or more contours are configured to have a first shape during one or more of cruising, climbing, take-off, landing, or descending, and are configured to have a different, second shape during another of the one or more of cruising, climbing, take-off, landing, or descending (as the optional contour is not applicable to the chosen depression embodiment of claim 22).  
In re. claim 18, Gruber teaches the system of claim 22, wherein the feature is configured to be formed with the aircraft body during a design process wherein the feature is configured to modify the aircraft body (col. 4, ln. 19-29).  

Claims 3-5, 8, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 8,302,912) in view of Gruber.

In re. claim 21, Wood teaches a system comprising a feature (shock bump (10)) disposed at one or more exterior locations of an aircraft body (1) (fig. 3), the feature shaped to alter a flow of air between the aircraft body and the airfoils such that the air is configured to flow between the feature (fig. 3), wherein altering the flow of air also one or more of reduces a local load on the airfoils or reduces a noise level that is generated by the aircraft engine system as the rotatable member rotates about the axial centerline of the aircraft engine system relative to the aircraft body not including the feature (by reducing the shock buffet) (col. 1, ln. 22-25), wherein the feature forms a bump along the aircraft body, with the bump having a continuous rounded contour that is convex with respect to the aircraft body when viewed in a plane intersecting the feature and normal to the axial centerline (fig. 5); and wherein the aircraft body is one or more of a nacelle or a pylon (col. 4, ln. 21-24).
Wood fails to disclose plural airfoils operably coupled with a rotatable member of an aircraft engine system, the rotatable member configured to rotate about an axial centerline of the aircraft engine system.
Gruber teaches a system comprising: plural airfoils (4) (fig. 1) operably coupled with a rotatable member of an aircraft engine system (shaft of turbojet (1)), the rotatable member configured to rotate about an axial centerline (X) of the aircraft engine system (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wood to incorporate the teachings of Gruber to utilize the recited engine system, for the purpose of providing propulsion to the aircraft.

In re. claim 4, Wood as modified by Gruber (see Wood) teach the system of claim 21, wherein altering the flow of air reduces the noise level that is generated by the aircraft engine system during one or more of cruising, climbing, or descending of an aircraft system relative to the aircraft body not including the feature (depicted during all stages of flight).  
In re. claim 5, Wood as modified by Gruber (see Wood) teach the system of claim 21, wherein reducing the local angle of attack of the airfoils reduces a variable angle of attack distortion on the airfoils relative to the aircraft body not including the feature (as the optional variable angle of attack feature is not applicable to the chosen noise level embodiment of claim 21).  
In re. claim 8, Wood as modified by Gruber (see Wood) teach the system of claim 21, wherein the feature is configured to be retrofitted to the aircraft body, wherein the feature is configured to modify the aircraft body (positioned on the body) (col. 3, ln. 38-46).  
In re. claim 23, Wood as modified by Gruber (see Wood) teach the system of claim 21, wherein the one or more contours are configured to constrict or dilate the flow of air between the aircraft body and the airfoils (equivalent structure provides equivalent function).

Claims 11-14, 16, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Gruber and Sturmer 

In re. claim 22, Wood teaches a system comprising a feature (shock bump (10)) disposed at one or more exterior locations of an aircraft body (1) based on the local load and the local angle of attack (fig. 3), the feature shaped to alter a flow of air between the aircraft body and the airfoils such 
Wood fails to disclose plural airfoils operably coupled with a rotatable member of an aircraft engine system, the rotatable member configured to rotate about an axial centerline of the aircraft engine system.
Gruber teaches a system comprising: plural airfoils (4) (fig. 1) operably coupled with a rotatable member of an aircraft engine system (shaft of turbojet (1)), the rotatable member configured to rotate about an axial centerline (X) of the aircraft engine system (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wood to incorporate the teachings of Gruber to utilize the recited engine system, for the purpose of providing propulsion to the aircraft.
Wood as modified by Gruber fail to disclose one or more processors configured to determine a local load on plural airfoils, wherein the one or more processors are also configured to determine a local angle of attack of the airfoils as air flows around the airfoils and the rotatable member rotates about the axial centerline of the aircraft engine system.
Sturmer teaches one or more processors (controller (13)) configured to determine a local load on plural airfoils (varies rotor blade pitch based on load plot of fig. 3) (para [0033]), wherein the one or more processors are also configured to determine a local angle of attack of the airfoils as air 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wood as modified by Gruber to include the teachings of Sturmer to have the recited processor, since Wood as modified by Gruber disclose an open rotor system utilized in the invention and doing so reduces or even completely removes unsteady loads on the rotor blades and resulting excitations of air-borne and solid-borne noise.
In re. claim 11, Wood as modified by Gruber and Sturmer (see Gruber) teach the system of claim 22, wherein the feature is configured to constrict the flow of air between the aircraft body and the airfoils (depicted location provides the recited configuration).  
In re. claim 12, Wood as modified by Gruber and Sturmer (see Gruber) teach the system of claim 22, wherein altering the flow of air one or more of reduces the local load on the airfoils or reduces a noise level that is generated by the aircraft engine system during one or more of cruising, climbing, or descending of an aircraft system relative to the aircraft body not including the feature (depicted during all stages of flight).  
In re. claim 13, Wood as modified by Gruber and Sturmer (see Gruber) teach the system of claim 22, wherein the feature is configured to create transverse flow of the air between the aircraft body and the airfoils (fig. 3), wherein the transverse flow of the air is configured to reduce the noise level that is generated by the aircraft engine system relative to the aircraft body not including the feature (by reducing the shock buffet) (col. 1, ln. 22-25).  
In re. claim 14, Wood as modified by Gruber and Sturmer (see Gruber) teach the system of claim 22, wherein reducing the local angle of attack of the airfoils reduces a variable angle of attack distortion on the airfoils relative to the aircraft body not including the feature (as the optional variable angle of attack feature is not applicable to the chosen noise level embodiment of claim 22).  

In re. claim 18, Wood as modified by Gruber and Sturmer (see Gruber) teach the system of claim 22, wherein the feature is configured to be retrofitted to the aircraft body, wherein the feature is configured to modify the aircraft body (positioned on the body) (col. 3, ln. 38-46).    

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wood as modified by Gruber as applied to claim 21 above, and further in view of Prasad et al. (US 7,739,865).

In re. claim 7, Wood as modified by Gruber fail to disclose the one or more contours are configured to dynamically change during one or more of cruising, climbing, take-off, landing, or descending of an aircraft system, wherein the one or more contours are configured to have a first shape during one or more of cruising, climbing, take-off, landing, or descending, and are configured to have a different, second shape during another of the one or more of cruising, climbing, take-off, landing, or descending.  
Prasad teaches one or more contours (72) are configured to dynamically change during one or more of cruising, climbing, take-off, landing, or descending of an aircraft system, wherein the one or more contours are configured to have a first shape (inflated) during one or more of cruising, climbing, take-off, landing, or descending, and are configured to have a different, second shape (deflated) (para [0030]) during another of the one or more of cruising, climbing, take-off, landing, or descending (during takeoff or flyover) (para [0039]).  
.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wood as modified by Gruber and Sturmer as applied to claim 22 above, and further in view of Prasad.

In re. claim 17, Wood as modified by Gruber and Sturmer fail to disclose the one or more contours are configured to dynamically change during one or more of cruising, climbing, take-off, landing, or descending of an aircraft system, wherein the one or more contours are configured to have a first shape during one or more of cruising, climbing, take-off, landing, or descending, and are configured to have a different, second shape during another of the one or more of cruising, climbing, take-off, landing, or descending.  
Prasad teaches one or more contours (72) are configured to dynamically change during one or more of cruising, climbing, take-off, landing, or descending of an aircraft system, wherein the one or more contours are configured to have a first shape (inflated) during one or more of cruising, climbing, take-off, landing, or descending, and are configured to have a different, second shape (deflated) (para [0030]) during another of the one or more of cruising, climbing, take-off, landing, or descending (during takeoff or flyover) (para [0039]).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wood as modified by Gruber and Sturmer to incorporate the teachings of Prasad to have dynamically changing contours, since Wood discloses .
Allowable Subject Matter
Claims 19-20 are allowed.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 



/Christopher D Hutchens/Primary Examiner, Art Unit 3647